Case 4:16-cr-00408 Document 529 Filed on 06/21/21 in TXSD Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

Vv. CRIMINAL NO. 4:16cr408

ANDREW IAN FARMER

MOTION TO DISMISS REMAINING COUNTS
On this day, the defendant, Andrew lan Farmer was sentenced on counts one and two of

the Information. Pursuant to paragraph 9(a) of the Plea Agreement, docket number 363, the United

States moves to dismiss all remaining counts against this defendant, which include:

1. Original Indictment (docket no. 1), counts 1-17 against Farmer;

2. First Superseding Indictment (docket no. 86), counts I-17 against Farmer;
3. Second Superseding Indictment (docket no. 163), counts 1-17 against Farmer; and
4, Third Superseding Indictment (docket no. 174), counts |-17 against Farmer.

Respectfully submitted,

JENNIFER B. LOWERY
Acting United States Attorney

 

Justin R. Martin

Assistant United States Attorney
1000 Louisiana Street, Suite 2300
Houston, Texas 77002

(713) 567-9000
